                    Case 2:19-mc-00144-UJ Document 7 Filed 08/13/19 Page 1 of 8




                        IN THE UNITED ST ATES DISTRICT COURT FOR
                         THE EASTERN DISTRICT OF PENNSYLVANIA


   PRESIDE:'.\JTIAL HEALTHCARE CREDIT                       CIVIL DIVISION
   CORPORATION,
                                                         : Case No: 19-mc-144
                              Plaintiff,

                       -v-

   WHITE RABBIT PARTNERS, INC et al

                              Defendant,
                                                                                      FILED
                       -v-
                                                                                    AUG t 3 2019
                                                                                8 KATE BARKMAN, Cieri(
   THE VANGUARD GROUP, INC. et al                                                y_         _Der,. Cfftrk

                              Garnishee,


         --- - - - - -                                __j


                                 INTERROGATORIES TO GARNISHEE

           To:        The Vanguard Group, Inc a/k/a Vanguard Funds
                      100 Vanguard Blvd,
                      Malvern, PA 19355

           YOU         ARE   REQUIRED       TO    FILE      ANSWf:RS    TO    THE      FOLLOWI~G

 INTERROGATORIES WITHIN TWE:STY (20) DAYS AFTER SERVICE UPON YOL'.

 FAILURE TO DO SO MAY RESULT IN JUDGMENT AGAINST YOU:

               I.     At the time you were served or at any subsequent time did you owe the defendant

 Mark Robert Honzel. (hereinafter "Defendant") any money or were you liable to defcndant(s) on

 any negotiable or other written mstrument, or did defendant(s) claim that you owed defendant(s)

 any money or were liable to defendant(s) for any reason?

                      ANSWER:


C1v637(7!00)
                Case 2:19-mc-00144-UJ Document 7 Filed 08/13/19 Page 2 of 8




           2.     At the time you were served or at any subsequent time was there in your possession,

 custody or control or in the Joint possession, custody or control of yourself and one or more other

 persons any property of any nature owned solely or in part by the defendant(s)?


                  ANSWF~




                   l;f

           3.     At the time you were served or at any subsequent time did you hold legal title to

 any property of any nature owned solely or in part by the defendant(s) or in which dcfendant(s)

 held or claimed any interest?

                  ANSWER:




Ctv637(7!00)
                Case 2:19-mc-00144-UJ Document 7 Filed 08/13/19 Page 3 of 8




           4.      At the time you were served or at any subsequent time did you hold as fiduciary

 any property in which the defendant(s) had an interest?

                   ANSWER:




           5.      At any time before or after you were served did the defendant(s) transfer or deliver

 any property to you or to any person or place pursuant to your d1rection or consent and if so what

 was the consideration therefore?

                   ANSWER:




C1v637(7!00)
                   Case 2:19-mc-00144-UJ Document 7 Filed 08/13/19 Page 4 of 8




              6.      At any time after you were served did you pay, transfer or deliver any money or

 property to the defendant(s) or to any person or place pursuant to defendant's(s') direction or

 otherwise discharge any claim of the defendant(s) against you?

                      ANSWER:




              7.      If you are a bank or other financial institution, at the time you were served or at any

 subsequent time did the defendant(s) have funds on deposit in an account in which funds are

 deposited electronically on a recurring basis and which are identified as being funds that upon

 deposit are exempt from execution, levy or attachment under Pennsylvania or federal law? If so,

 identify each account and state the amount of funds in each account and the entity electronically

 depositmg those funds on a recurring basis.

                      A~SWER:




Ov637(7'00J
                    Case 2:19-mc-00144-UJ Document 7 Filed 08/13/19 Page 5 of 8




               8.     If you are a bank or other financial institution, at the time you were served or at any

 subsequent time did the defendant(s) have funds on deposit in an account in which the funds on

 deposit, not including any otherwise exempt funds, did not exceed the amount of the general

 monetary exemption under 42 Pa.C.S.§ 8123? If so, identify each account.


                      ANSWE~:




           9.         At the time you were served or at any subsequent time, did you have or share any

 safe-deposit boxes, pledges, documents of title, securities, notes, coupons, receivables, or

 collateral in which there was an interest claimed by defendant(s)?

                      ANSWER:
                      - - --




C1v637(7/00J
                  Case 2:19-mc-00144-UJ Document 7 Filed 08/13/19 Page 6 of 8




       I 0.       Identify every account not previously noted, havmg a credit balance, including the account

balance, titled in the name of defendant(s) or in which you believe defendant(s) have an interest in whole

or in part, whether or not styled as a payroll account, individual retirement account, tax account, lottery

account, partnership account, joint or tenants by entirety account, or otheiwise.




                                                       Respectfully Submitted



                                                       & Richard J. Parks _____ _
                                                       Gaelan J. Alfano, Esq
                                                       PA. I.D. # 32971
                                                       Richard J. Parks, Esq
                                                       PA. 1.0. #40477
                                                       PIETRA GALLO GORDON ALF ANO BOS ICK &
                                                       RASP ANTI, LLP
                                                       1818 Market Street, Suite 3402
                                                       Philadelphia, PA 19103


 4929377vl




  C'1v637(7/00)
            Case 2:19-mc-00144-UJ Document 7 Filed 08/13/19 Page 7 of 8

The Vanguard Group. Inc
Office of the General Counsel - M35
400 Devon Park Drrve
Wayne. PA 19087


PRESIDENTIAL HEALTHCARE CREDIT
CORPORATION.

                         Plaintiff                  UNITED STATES DISTRICT COURT
                                                    THE EASTERN DISTRICT OF PENNSYLVANIA
        V
                                                    NO 19-mc-144
WHITE RABBIT PARTNERS. INC et al

                         Defendant                 WRIT OF EXECUTION
and                                                (Money Judgment)

THE VANGUARD GROUP. INC et al

                         Garnishee



                               GARNISHEE THE VANGUARD GROUP, INC.
                                  ANSWERS TO INTERROGATORIES

Garnishee, The Vanguard Group. Inc hereby respond to the Interrogatories as follows:

Interrogatory #1         No

Interrogatory #2         Yes

Interrogatory #3         No.

Interrogatory #4·        No

Interrogatory #5:        No.

Interrogatory #6         No

Interrogatory #7         No

Interrogatory #8         No

Interrogatory #9         No

Interrogatory #10        The Vanguard Group, Inc . a corporation organized under the laws of the
Commonwealth of Pennsylvania. maintains two ind1v1dual accounts. a SEP-IRA, and a Variable Annuity
account registered to Mark Robert Honzel Vanguard Fiduciary Trust Company, a wholly owned subs1d1ary
of The Vanguard Group, Inc 1s Custodian of the SEP IRA The lnd1v1dual account #1 is currently invested
in various mutual funds. the net asset values of which fluctuate daily The value of the account as of August
5, 2019. was $2,517,619 94 The lnd1v1dual account #2 is currently invested in various mutual funds. the
net asset values of which fluctuate daily The value of the account as of August 5, 2019, was $804,679 74.
The SEP-IRA account is currently invested in various mutual funds, the net asset values of which fluctuate
daily The value of the account as of August 5. 2019, was $560,068.32
            Case 2:19-mc-00144-UJ Document 7 Filed 08/13/19 Page 8 of 8

Please note. the Custodial Account Agreement governing assets held in an IRA provides, in part, that
except in the case of a transfer incident to divorce under Code section 408(d)(6), "no interest, right or claim
in or to any part of the Account or any payment therefrom shall be assignable, transferable. or subject to
sale, mortgage. pledge, hypothecat1on. commutation. ant1c1pat1on, garnishment, attachment, execution. or
levy of any kind, and the Custodian shall not recognize any attempt to effect any of the preceding. except
to the extent required by law" The Agreement further provides that 1t "shall be governed by and construed.
administered and enforced according to the law of the Commonwealth of Pennsylvania. except to the extent
preempted by Federal law"

Vanguard Marketing Corporation ("VMC"), a broker-dealer doing business as Vanguard Brokerage
Services, a wholly-owned subs1d1ary of The Vanguard Group, Inc., maintains an individual brokerage
account registered to Mark Robert Honzel The brokerage account 1s currently invested in various mutual
funds. the net asset values of which fluctuate daily The value of the account as of August 5, 2019, was
$2.676 49.

Vanguard also serves as third-party administrator and recordkeeper for variable annuity contracts issued
by Transamerica Premier Life Insurance Company ("Transamerica") Vanguard does have record that
Mark Robert Honzel 1s the registered owner of a variable annuity contract (the "Contract"), which was valued
at $410,073 66, and invested in multiple Vanguard mutual fund units. The value of the Contract units
fluctuates daily

As depositor of Separate Account VA DD and issuer of the Contract. Transamerica has possession. control
and custody of the Contract Upon its receipt of the Writ of Execution, Vanguard notified Transamerica of
Plaintiff's claim and was directed to restrict Mr Honzel's access to his Contract




Date    August 12. 2019

The Vanguard Group, Inc
Office of the General Counsel - M35
400 Devon Park Drive
Wayne. PA 19087
